     Case 3:18-cr-02682-W Document 48 Filed 04/09/19 PageID.99 Page 1 of 1


                                                              FILED
 1
 2                                                              APR 0 9     zoi]
 3                                                                           ..
                                                        CLERK JS ;)\~Ti:-: ~'. ~ouRT
                                                              , ,,;;:~ri11: 1 :i~ 1__,ALIFORNIA
                                                     SOUTHERt
                                                      ·   ·· ~ .· ,,     '     .       DEPUTY
                                                     l\!Y
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10                          (HONORABLE THOMAS J. WHELAN)
11     UNITED STATES OF AMERICA,                  Criminal Case No. 18CR2682-W
12                                  Plaintiff,
                                                  ORDER
13     vs.
14
15     TINA OLUFEMI,
16                                Defendant.
17
18           FOR GOOD CAUSE, the defendant's unopposed motion to enlarge the travel
19 restrictions on defendant's bond in the above entitled case to permit her to travel to
20 Dallas, Texas, between April 13 and April 17, 2019, is hereby GRANTED.
21           SO ORDERED.
22 DATED:       l(.-q',.. '}011
23
24
25                                               RUBEN B. BROOKS
26                                               United States Magistrate Judge
27
28
